Citation Nr: 0738413	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy with chondromalacia, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee meniscectomy with chondromalacia, currently rated 
as 10 percent disabling. 

3.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
February 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  Thereafter, 
jurisdiction was transferred to the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.

The Board notes that in an August 2005 statement, the veteran 
appears to be raising a claim for a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  The RO has not undertaken any action 
with regard to this claim.  Therefore, the claim is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to higher ratings for 
his service-connected knee disabilities.  

The record reflects that the veteran underwent a VA 
examination for his knees in December 2002.  Thereafter, in a 
September 2003 statement, the veteran claimed that the VA 
examination was inadequate.  In an April 2004 statement, the 
veteran claimed that his knee disabilities had worsened and 
that he wanted to be scheduled for a new VA examination.  
Then, in a March 2007 letter, the veteran's girlfriend stated 
that the appellant's knee disabilities had specifically 
deteriorated in the past year.  

The veteran has not undergone a VA examination since the 
December 2002 exam.  Although the veteran failed to report to 
several scheduled VA examinations prior to December 2002, he 
did contact VA and provide reasons for the missed 
appointments.  Furthermore, there is nothing in the record 
currently to indicate that the veteran would not appear for a 
new VA examination if one was scheduled.

The record also reflects that the veteran's Social Security 
Administration records indicate that he is receiving 
disability benefits.  Notably, a November 2001 Physical 
Residual Capacity Assessment report concluded that the 
veteran was unable to engage in the full range of sedentary 
work and was found disabled due to a "chronic pain 
syndrome."  Furthermore, in April 2005 a VA physician opined 
that the arthritic changes in the veteran's knees "are 
clinically sufficiently severe to make him unemployable at 
the present time."

In light of the foregoing, particularly the April 2005 VA 
medical opinion stating that the service-connected knee 
disabilities render the veteran unemployable, after 
conducting a new VA compensation examination and 
readjudicating the claim, if the appellant remains 
dissatisfied this case must be referred to the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with Dingess v. Nicholson, 
19 Vet. App 473 (2006), the RO should send 
the veteran corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an effective date, and explains 
how extraschedular ratings are assigned 
under the provisions of 38 C.F.R. § 
3.321(b)(1).  

2.  The RO should invite the veteran to 
identify any and all medical records 
pertaining to care for his bilateral knee 
disorders dating since 2005.  Thereafter, 
the RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it must inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence

3.  Thereafter, the veteran should be 
scheduled for a VA examination for the 
purpose of determining the current 
severity of his service-connected right 
and left knee disabilities.  The claims 
file and a copy of this Remand must be 
made available to the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner must express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during any reported flare-
ups, and, to the extent possible, provide 
an assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner must provide an opinion 
addressing the degree of any instability 
or subluxation of the bilateral knees.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  

The examiner must address the impact of 
any knee disabilities on the veteran's 
ability to work.  The rationale for all 
opinions expressed must be provided.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of the record.  The RO must also address 
the appellant's entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disorders.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the case must be referred to 
the Director of the Compensation and 
Pension Service for consideration of an 
extraschedular rating for the right and 
left knee disabilities, under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
This action should be taken in light of the 
evidence of record, to particularly include 
the April 2005 VA physician's opinion 
stating that the arthritic changes of the 
bilateral knees "are clinically 
sufficiently severe to make him 
unemployable at the present time."  

6.  If, following any action by the 
Compensation and Pension Service the 
veteran remains dissatisfied, then he and 
his representative must be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  The veteran is 
hereby informed that the Board may only 
exercise jurisdiction over the claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders if he perfects an appeal on a 
timely basis.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

